Citation Nr: 0905512	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure, for 
purposes of accrued benefits.

3.  Entitlement to service connection for a heart disorder, 
to include as due to diabetes mellitus, type II, for purposes 
of accrued benefits.

4.  Entitlement to service connection for an upper extremity 
disorder, to include as due to diabetes mellitus, type II, 
for purposes of accrued benefits.

5.  Entitlement to service connection for a lower extremity 
disorder, to include as due to diabetes mellitus, type II, 
for purposes of accrued benefits.

6.  Entitlement to service connection for a pulmonary 
disorder, to include as due to diabetes mellitus, type II, 
for purposes of accrued benefits.

7.  Entitlement to service connection for a myoclonic seizure 
disorder, to include as due to diabetes mellitus, type II, 
for purposes of accrued benefits.

8.  Entitlement to service connection for osteoporosis, to 
include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

9.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

10.  Entitlement to service connection for angina, to include 
as due to diabetes mellitus, type II, for purposes of accrued 
benefits.

11.  Entitlement to service connection for bilateral hearing 
loss, for purposes of accrued benefits.

12.  Entitlement to service connection for tinnitus, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1971.  The Veteran died in May 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

With regard to the appellant's claims for entitlement to 
service connection for the cause of the Veteran's death and 
entitlement to service connection for accrued benefits, the 
Board finds that remand is required for compliance with VA's 
duty to notify.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the appellant seeks Dependency and Indemnity 
Compensation benefits based on service connection for the 
cause Veteran's death.  She also claims entitlement to 
accrued benefits for various claims pending at the time of 
the Veteran's death.  A review of the record indicates that, 
although the RO provided the appellant with a VCAA 
notification letter in July 2004 with respect to her claim 
for DIC benefits, she has not yet received the required 
notification with respect to her accrued benefits claims.  
Accordingly, remand is required for such notice with respect 
to the appellant's accrued benefits claims.

The appellant's claim for entitlement to service connection 
for the cause of the Veteran's death must also be remanded.  
This claim is inextricably intertwined with the appellant's 
claim for entitlement to accrued benefits based on the 
Veteran's pending claim for entitlement to service connection 
for diabetes mellitus, type II, for accrued benefits 
purposes.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  The Veteran's death 
certificate lists diabetes mellitus as a significant 
condition contributing to death but not resulting in the 
underlying cause.  The appellant contends that diabetes 
mellitus is related to the Veteran's service.  The Veteran 
had a claim for service connection for diabetes mellitus, 
type II, pending at the time of his death.  Thus, in order to 
determine whether the appellant is entitled to service 
connection for the cause of the Veteran's death, it must 
first be determined whether the appellant is entitled to 
accrued benefits based on service connection for diabetes 
mellitus, type II. 

The Board further notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) has issued decisions elaborating on VA's VCAA 
notification duties.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The July 2004 notice 
letter provided to the appellant in this case does not meet 
this standard.  Thus, remand is also required for Hupp 
compliant notice.

In order to ensure that all due process requirements have 
been met, a remand of this matter is necessary to ensure that 
VA has fulfilled its notification responsibilities to the 
appellant.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant with 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the appellant's claims for 
entitlement to accrued benefits and 
entitlement to service connection for the 
cause of the Veteran's death.  The letter 
must includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for a claim of service 
connection, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letter must also comply 
with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which 
requires that the letter include (1) a 
statement of the conditions for which the 
Veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
Veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the RO must readjudicate the appellant's 
claims on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative.  After the 
appellant and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




